DETAILED ACTION
This is an allowance of all claims filed on 04/21/2021. Claims 1-4, 6-9, 18-20 and 33-39 are pending. Claims 5, 10-17 and 21-32 were cancelled. Claims 1-4, 6-9, 18-20 and 33-39 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites the following allowable subject matter: “wherein in the unconnected state, the memory resource component is not physically connected to a data network by way of an air gap to prevent unauthorized access to the memory resource component, and wherein in the connected state, the memory resource component is physically connected to the data network by closing the air gap;”
Closet prior art Kobayashi et al. [US 9,225,352] appears to teach a storage system to store sensitive data, based on the input signal, the controller is switching memory components between connected and unconnected states and data is inputted for a duration of time.
Hoshikawa [US 2006/0013382] appears to teach the memory controller is connected to a telephonic receiver and can be operated by telephone calls.
Ozgit [US 8,984,275] appears to teach virtual air gap system in regards to computer security.
However, the prior arts alone or in combination on record do not appear to teach or fairly suggest the limitation as recited. Therefore, Claim 1 and it’s dependent claims 2-4, 6-9 and 36-37 are allowed.
Under the same rationale, Claim 18 and its dependent claims 19-20, 33-35 and 38-39 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MASUD K KHAN/            Primary Examiner, Art Unit 2132